731 N.W.2d 426 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Julias HOLLEY, Defendant-Appellee.
Docket No. 133264. COA No. 264584.
Supreme Court of Michigan.
May 25, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether MCL 750.483a(1)(b) requires proof beyond a reasonable doubt that a person committed or attempted to commit a crime. They may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application.